—Judgment unanimously reversed, on the law, and petition dismissed. Memorandum: We reverse for the reason stated in Matter of Elliott v Kelly (117 AD2d 1002). We add only that the remaining issues petitioner raises here were not raised before Special Term and, therefore, are not properly before this court (see, Lyons v Quandt, 91 AD2d 709, 710; Matter of Van Wormer v Leversee, 87 AD2d 942, 943; Peasley v Reid, 57 AD2d 998, 999; Matter of Chauvel v Nyquist, 55 AD2d 76, 79, affd 43 NY2d 48). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J.—art 78.) Present —Denman, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.